--------------------------------------------------------------------------------

Exhibit 10.82


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this 27th day of February,
2018 by and among Net 1 UEPS Technologies, Inc., a Florida corporation
(“Company”) and Alexander Michael Ramsay Smith (“Executive”). Each of the
Company and Executive is a “Party” and, collectively, they are the “Parties.”

WHEREAS, the Company desires to employ Executive as the Chief Financial Officer
of the Company and Executive desires to be so employed in accordance with the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises in this Agreement, the parties agree as follows:

1.           Employment. Executive will be employed as the Chief Financial
Officer of the Company and Executive hereby agrees to accept such employment and
agrees to serve as the Chief Financial Officer of the Company, all in accordance
with the terms and conditions of this Agreement. The Parties acknowledge that
Executive’s employment relationship with the Company is at-will. The period of
Executive’s employment under this Agreement shall commence on March 1, 2018 and
shall continue so long as Executive remains an employee of the Company (such
period of employment, the “Employment Period”). In this Agreement, the Company
and its subsidiaries are collectively referred to as the “Group.”

2.           Position and Responsibilities. During the Employment Period,
Executive shall report to the Board of Directors of the Company (the “Board”)
and shall have the duties, responsibilities, functions and authority, including
administrative, financial, executive and managerial as are customary to the
position of Chief Financial Officer. Executive shall serve as a member of the
Board and board of directors (or similar governing body) of any other member of
the Group as may be requested by the Board.

3.           Stock Incentive Plan participation. Executive shall be eligible to
participate in the Company’s Amended and Restated 2015 Stock Incentive Plan (the
“2015 Plan”) or such other equity incentive plan(s) as may be implemented by the
Board from time to time as determined in the sole discretion of the Remuneration
Committee of the Board.

4.           Compliance with Company Policies. The Executive shall comply with
all written Company policies, standards, rules and regulations (a “Company
Policy” or collectively, the “Company Policies”) and all applicable government
laws, rules and regulations that are now or hereafter in effect. Executive
acknowledges receipt of copies of all written Company Policies that are in
effect as of the date of this Agreement.

5.           Restrictive Covenants Agreement. On the date hereof, Executive
shall execute a restrictive covenants agreement, in the form of Exhibit A
attached hereto and made a part hereof (the “Restrictive Covenants Agreement”).

6.           Modification and Waiver. This Agreement may not be modified or
amended, nor may any provisions of this Agreement be waived, except by an
instrument in writing signed by the parties. No written waiver will be deemed to
be a continuing waiver unless specifically stated therein, and each such waiver
will operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

--------------------------------------------------------------------------------

7.           Notices. Any notice, consent, waiver and other communications
required or permitted pursuant to the provisions of this Agreement must be in
writing and will be deemed to have been properly given (a) when delivered by
hand; or (c) when sent by email , in each case to any party at the mailing
address, facsimile number or email address set forth below, or, with respect to
any party set forth below, at such other address, facsimile number or email
address specified in writing by such party to the other parties hereto in
accordance with this Section 7:

  If to the Board or the Company: Net 1 UEPS Technologies, Inc.     President
Place, 6th Floor     Cnr. Jan Smuts Avenue and Bolton Road     Rosebank,
Johannesburg, South Africa     Facsimile: +27118807080     Attn: Herman G. Kotze
    Email: hermank@net1.com               If to Executive: Alex Smith     xxx,
Johannesburg xxx South Africa     Email: xxx

8.           Governing Law. This Agreement shall be governed by the laws of the
State of New York and, to the extent applicable, U.S. federal law, and the
parties agree to submit to the jurisdiction of the state and federal courts
sitting in New York, New York for all disputes hereunder.

9.           Counterparts. This Agreement may be executed in separate
counterparts and may be executed by facsimile or PDF copies, each of which is
deemed to be an original and all of which, taken together, constitute one and
the same agreement.

Remainder of Page Intentionally Blank; Signature Page to Follow

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has signed this Agreement, as of the date
first above written.

NET 1 UEPS TECHNOLOGIES, INC.     By:  /s/ Herman G. Kotzé Name: Herman G. Kotzé
  Title: Chief Executive Officer             EXECUTIVE         /s/ Alex M.R.
Smith Alex Smith


--------------------------------------------------------------------------------

Exhibit A
Restrictive Covenants Agreement

--------------------------------------------------------------------------------